DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on June 3, 2021, the objections the drawings, specifications and the 112(b) rejections in the previous office action (dated 03/03/21), are hereby withdrawn. Claims 1, 3-8, 11-12, 17-18 and 20 have been amended, claim 10 has been cancelled, claims 2, 13, 15-16 and 19 were previously presented, and claim 21 has been newly added. 
	Therefore, claims 1-9 and 11-21 are currently pending.	

Drawings
The drawings were received on June 3, 2021.  These drawings are acceptable.

Information Disclosure Statement
Applicant should note that the large number of references in the provided IDS(s) have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  

Allowable Subject Matter
Claims 1-9 and 11-21 is/are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 12 and 18 (respectively), the prior art (of record) discloses most of the claimed invention; however, the prior art (of record) does not expressly teach an (insulated) tab formed from a portion of the inner liner and a portion of the insulating sidewall insulating portion, wherein the (insulated) tab is within the storage compartment and inward of the closure (or zipper assembly) and having a distal end positioned above a midpoint of the closure (or zipper assembly), wherein the (insulated) tab includes a first magnetic element that engages a second magnetic element on the lid assembly when the insulating device is in the closed configuration, and wherein the first magnetic .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        


/B. V. P./
Examiner, Art Unit 3736